CM/ECF-GA Northern District Court                                      Page 1 of 1
       Case 1:18-cv-01552-ODE-CMS Document 37 Filed 10/17/18 Page 1 of 1




                 UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION
                              1:18-cv-01552-ODE-CMS
                        Johnson v. American Family Insurance
                           Honorable Catherine M. Salinas

                 Minute Sheet for proceedings held In Open Court on 10/17/2018.


     TIME COURT COMMENCED: 9:30 A.M.
     TIME COURT CONCLUDED: 9:43 A.M.             TAPE NUMBER: FTR
     TIME IN COURT: 00:13                        DEPUTY CLERK: Sharon Lim
     OFFICE LOCATION: Atlanta

ATTORNEY(S)          Jana Korhonen representing American Family Insurance
PRESENT:             Jana Korhonen representing American Family Life Insurance
                     Company
                     Jana Korhonen representing American Standard Insurance Company
                     of Wisconsin
                     Rodney Moore representing American Family Insurance
                     Rodney Moore representing American Family Life Insurance
                     Company
                     Rodney Moore representing American Standard Insurance Company
                     of Wisconsin
                     Carl Sollee representing Khidja Johnson
PROCEEDING
                     Telephone Conference(Non-final Pretrial Conference);
CATEGORY:
MINUTE TEXT:         Telephone conference held regarding discovery dispute.




https://ecf.gand.circ11.dcn/cgi-bin/GANDc_mkmin.pl?882310577726312-L_830_2-1          10/17/2018
